Citation Nr: 9926174	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-23 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946 and from February 1947 to January 1950.  The appellant 
is the deceased veteran's ex-wife.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the appellant's claim for 
recognition as the surviving spouse of the veteran for the 
purpose of entitlement to VA benefits.  

The Board observes that the appellant requested a Central 
Office hearing in December 1998.  The appellant canceled the 
hearing request in a March 1999 statement.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All evidence necessary for the equitable disposition of 
this appeal has been obtained. 

2. The appellant and veteran were married in January 1950 and 
again in November 1950; they were divorced in August 1980; 
and the veteran died in February 1996.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101(3), 5107(a) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 
(1998); Gregory v. Brown, 5 Vet. App. 108 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried.  38 U.S.C.A. § 
101(3) (emphasis added).  "Marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).

"Widow" means a person whose marriage to the veteran meets 
the requirements of § 3.1(j) and who was the lawful spouse of 
the veteran at the time of the veteran's death and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse and (2) who 
has not remarried.  38 C.F.R. § 3.50 (emphasis added).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered as having been met when the evidence shows 
that any separation was due to misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through the fault of either 
party, will not break the continuity of cohabitation.  The 
statement of the surviving spouse as to the reason for 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, continuity of 
cohabitation will not be considered as having been broken.  
Due weight will be given to findings of fact in court 
decisions made during the life of the veteran on issues 
subsequently involved in the application of this section.  38 
C.F.R. § 3.53.

In May 1993, the Court issued an opinion which found that the 
surviving spouse's fault or absence of fault for separation, 
for purposes of determining entitlement to VA benefits, was 
to be determined based on an analysis of the conduct only at 
the actual time of separation.  Gregory v. Brown, 5 Vet. App. 
108 (1993).  In that case, it was determined that the 
separation of the veteran and his surviving spouse was solely 
due to the fault of the veteran and that such separation was 
in no way the fault of the surviving spouse.  While the 
spouse had separated from the veteran, she did so because the 
veteran had a drinking problem, he was temperamental, and he 
had endangered the life of their son on at least one 
occasion.  The Court found that this veteran's spouse had 
been "physically and emotionally abused."  However, while a 
divorce action had been filed and was pending in that case, 
no final judgment of divorce was entered prior to the 
veteran's death.  The Court found that the language of the 
relevant law did not indicate that the 'without-fault' 
requirement was a continuing one.  Rather, it found that the 
fault or absence of fault was to be determined based upon an 
analysis of conduct at the time of separation.  Finally, the 
Court emphasized that adjudicators must be guided by whether 
there was a preponderance of the evidence against the 
appellant.

In the instant case, the evidence is straightforward and not 
in dispute.  During his lifetime, the veteran was service 
connected for a lacerated wound of the lip and scalp at a 
non-compensable rate.  The veteran and appellant were married 
in January 1950 and again in November 1950.  An undated 
statement purportedly written by the deceased veteran 
reflects that he took money out of the bank, that everything 
else is hers, that he would not be back, and good bye.  In 
essence, the veteran deserted the appellant.  The appellant 
filed for and received a judgment of divorce dissolving her 
marriage to the veteran in August 1980.  The veteran, 
although duly cited by personal service, did not appear for 
the proceedings.  Neither the appellant nor the veteran 
remarried.  In 1989, the veteran filed for pension based on 
having attained the age of 65.  The Veteran's Application for 
Compensation or Pension benefits reflects that the veteran 
was divorced and that he [and the divorced spouse] did not 
live together.  The Improved Pension Eligibility Verification 
Reports for the period of 1991 to 1993 reflects that the 
veteran was not married.  At the time of his death, he was in 
receipt of pension benefits at a rate of 100 percent for 
carcinoma of the larynx.  The veteran died from pulmonary 
neoplasm in February 1996.  The veteran's death certificate 
reflects that he was divorced.  

In essence, the appellant and her daughter assert that the 
appellant is entitled to be recognized as the surviving 
spouse based on the circumstances surrounding the initial 
separation from the veteran.  The appellant concludes that 
the subsequent divorce was due to the misconduct of the 
veteran and should not be the basis for her denial as the 
recognized spouse of the veteran.  However, the law as the 
appellant has provided as an integral part of her claim and 
contentions reflects that to be a surviving spouse - there 
must be a valid marriage between the appellant and the 
veteran, at the time of the veteran's death, and the 
appellant (surviving spouse) must have lived with the veteran 
continuously from the date of the marriage to the date of the 
veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  
The Board acknowledges the evidence which suggests that the 
veteran left the conjugal home with the intent not to return 
and did not return.  38 C.F.R. § 3.50(b)(1).  While there is 
also a requirement for recognition of a surviving spouse of 
"continuous cohabitation," and while the applicable statute 
as interpreted by the Court in Gregory clearly indicates that 
separations which are exclusively the fault of the veteran 
and which were in no way caused by his estranged spouse may 
not be held against that spouse, the discussion of 
separations necessarily contemplates separations of a couple 
who continued to be married.  Separations solely attributable 
to the fault of the veteran allow an appellant to continue in 
a status of "surviving spouse" so long as she remains married 
to the veteran in accordance with the governing statute and 
regulation.  38 C.F.R. § 3.53.  The Board emphasizes that 
while the veteran's misconduct which lead to the separation 
would entitle the appellant to VA benefits, the appellant's 
subsequent act of divorcing the veteran in 1980 served to 
terminate her marriage and all rights to VA benefits.  38 
C.F.R. §§ 3.205(b), 3.206 (1998).  

The Board points out that the distinguishing factor in the 
Gregory case was that the appellant in that case while 
estranged from the veteran had only filed for divorce prior 
to the veteran's death.  Reliable evidence of record is 
undisputed in our case.  The appellant and veteran were 
divorced in August 1980 and that the veteran died 16 years 
later in February 1996.  It is without doubt applying VA law 
and regulations that the appellant was not married to the 
veteran at the time of his death.  Accordingly, she cannot be 
recognized as his surviving spouse for VA benefit purposes. 

In conclusion, regardless of whether the ultimate divorce was 
solely attributable to the fault of the veteran or not, the 
fact remains that the appellant and the veteran had been 
divorced for 16 years prior to his death.  The appellant may 
not be recognized as a surviving spouse unless that marriage 
remained in effect until the time of the veteran's death.  
The fact that the appellant in this case may be receiving 
benefits from Social Security based upon her former marriage 
to the veteran can in no way change the outcome in this 
appeal since, to be a "surviving spouse," the appellant must 
have been married to the veteran at the time of his death.  
In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for recognition by the appellant as the surviving 
spouse of the veteran is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

